           Case 20-05182               Doc         Filed 08/06/20 Entered 08/06/20 10:32:55                                 Desc Main
                                                      Document    Page 1 of 10
Fill in this information to identify the case:
Debtor 1         Lawrence Boyd

Debtor 2              Odessa Boyd
(Spouse, if filing)

United States Bankruptcy Court for the: Northern District of                       IL
Case number 20-05182



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges ____________ 12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert
are recoverable against the debtor or against the debtor's principal residence.
File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.


Name of creditor: Flagstar Bank, FSB                                              Court Claim No. (if known):           9
Last 4 Digits of any number you use
to identify the debtor's account:   XXXXXX4257

Does this notice supplement a prior notice of postpetition fees, expenses, and charges?
     No
      Yes Date of the last notice:

Part 1:         Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any escrow account
disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that
approval in parentheses after the date the amount was incurred.

Description                                                            Dates Incurred                                            Amount


1 Late charges                                                                                                              (1) $
2 Non-sufficient funds (NSF) fees                                                                                           (2) $
3 Attorney Fees                                                                                                             (3) $
4 Filing fees and court costs                                                                                               (4) $
5 Bankruptcy/proof of claim fees                                       05/04/2020                                           (5) $300.00
6 Appraisal/Broker's price opinion fees                                                                                     (6) $
7 Property inspection fees                                             03/23/2020, 04/20/2020, 05/20/2020,                  (7) $100.00
                                                                       07/19/2020
8 Tax advances (non-escrow)                                                                                                 (8) $
9 Insurance advances (non-escrow)                                                                                           (9) $
10 Property preservation expenses.
Specify:                                                                                                                    (10) $
11 Other Specify Plan Review                                           03/13/2020                                           (11) $150.00
12 Other Specify Plan Objection                                        03/18/2020                                           (12) $100.00
13 Other Specify 410A Form Preparation                                 05/04/2020                                           (13) $250.00
14 Other Specify                                                                                                            (14) $


The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C 1322(b)(5) and Bankruptcy Rule 3002.1.
Official form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                         Page 1
          Case 20-05182                Doc           Filed 08/06/20 Entered 08/06/20 10:32:55                                  Desc Main
                                                        Document    Page 2 of 10
Debtor 1: Lawrence Boyd                                           Case Number (if Known): 20-05182


Part 2: Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number
Check the appropriate box
                I am the creditor)
                I am the creditor's authorized agent)

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge, information and
reasonable belief


           X /s/ Marc G. Wagman
               Signature                                                                                          Date August 6, 2020
Print          Marc            G                 Wagman                                                           Title Attorney for Creditor
               First Name      Middle Name Last Name

Company Potestivo & Associates, P.C.
Address        223 W Jackson Blvd., Suite 610
               Number                       Street
               Chicago                          IL            60606
               City                             State         ZIP Code

Contact
phone          312-263-0003                                                 Email mwagman@potestivolaw.com




The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C 1322(b)(5) and Bankruptcy Rule 3002.1.
Official form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                             Page 2
          Case 20-05182                Doc         Filed 08/06/20 Entered 08/06/20 10:32:55                       Desc Main
                                                      Document    Page 3 of 10
                                          UNITED STATES BANKRUPTCY COURT
                                        FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:
      Lawrence Boyd                                                              Case No. 20-05182
      Odessa Boyd                                                                Chapter 13
                                                                                 Judge A. Benjamin Goldgar

                Debtors,
_________________________________/

                                                          AFFIDAVIT OF SERVICE

I, Jennifer DeJaeghere, state that on the 6th day of August 2020, I served a copy of the Notice of Postpetition
Mortgage Fees, Expenses, and Charges and Proof of Service of same upon:

                   Lawrence Boyd                                                 David M. Siegel
                   Odessa Boyd                                                   David M. Siegel & Associates
                   17515 W. Stillwater Court                                     790 Chaddick Drive
                   Gurnee, IL 60031                                              Wheeling, IL 60090

                   Glenn B Stearns                                               Patrick S Layng
                   801 Warrenville Road                                          Office of the U.S. Trustee, Region 11
                   Suite 650                                                     219 S Dearborn St
                   Lisle, IL 60532                                               Room 873
                                                                                 Chicago, IL 60604

by placing same in a well sealed envelope, by first class mail, with the proper prepaid postage thereon and
depositing same in a United States Mail receptacle in the City of Rochester, State of Michigan to Debtors and via
CM-ECF electronic filing to Debtors' Attorney, Trustee, Office of the U.S. Trustee, and the U.S. Bankruptcy
Court.

                                                                               /s/ Jennifer DeJaeghere
                                                                                  Jennifer DeJaeghere




The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C 1322(b)(5) and Bankruptcy Rule 3002.1.
Official form 410S2           Notice of Postpetition Mortgage Fees, Expenses, and Charges                                Page 3
Case 20-05182         Doc     Filed 08/06/20 Entered 08/06/20 10:32:55      Desc Main
                                 Document    Page 4 of 10
                                      Flagstar Bank, Referral



   Redacted
                                                                 Redacted

    Redacted
                 Redacted                       Redacted
    Redacted

     Redacted                                                      Redacted
                                                                    Redacted




    Redacted



               Redacted
                        Redacted
                    Redacted
Case 20-05182       Doc    Filed 08/06/20 Entered 08/06/20 10:32:55   Desc Main
                              Document    Page 5 of 10
                                   Flagstar Bank, Referral



     Redacted
                                                               Redacted

    Redacted
                Redacted
     Redacted                               Redacted

     Redacted                                                  Redacted




     Redacted


           Redacted
            R
                     Redacted
            e
                  Redacted
            d
            a
            c
            t
            e
            d
Case 20-05182        Doc     Filed 08/06/20 Entered 08/06/20 10:32:55   Desc Main
                                Document    Page 6 of 10
                                      Flagstar Bank, Referral



    Redacted


                                                                         Redacted




     Redacted




                Redacted
                           Redacted
                      Redacted
Case 20-05182        Doc     Filed 08/06/20 Entered 08/06/20 10:32:55      Desc Main
                                Document    Page 7 of 10
                                     Flagstar Bank, Referral




                                                                Redacted


                                                                Redacted

    Redacted

    Redacted                               Redacted
                Redacted
     Redacted
                                                                Redacted
   Redacted




          Redacted
                      Redacted
                  Redacted
Case 20-05182        Doc       Filed 08/06/20 Entered 08/06/20 10:32:55    Desc Main
                                  Document    Page 8 of 10
                                        Flagstar Bank, Referral




                                                                             Redacted



                                                                            Redacted
      Redacted

      Redacted                                            Redacted
                    Redacted
       Redacted

      Redacted                                                            Redacted
                                                                            Redacted




                 Redacted
                             Redacted
                       Redacted
Case 20-05182        Doc       Filed 08/06/20 Entered 08/06/20 10:32:55   Desc Main
                                  Document    Page 9 of 10
                                       Flagstar Bank, Referral




                                                                          Redacted



                                                                           Redacted

     Redacted

     Redacted
                    Redacted                            Redacted
      Redacted
                                                                          Redacted
      Redacted




                 Redacted
                           Redacted
                       Redacted
Case 20-05182        Doc      Filed 08/06/20 Entered 08/06/20 10:32:55   Desc Main
                                Document     Page 10 of 10
                                      Flagstar Bank, Referral




                                                                   Redacted


                                                                   Redacted

     Redacted

      Redacted                                     Redacted
                   Redacted
      Redacted
                                                                   Redacted
       Redacted




                Redacted
                          Redacted
                      Redacted
